SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (Date of earliest event reported):March 9, 2011 NewCardio, Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) Delaware 333-149166 20-1826789 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2350 Mission College Blvd., Suite 1175, Santa Clara, CA (Address of Principal Executive Offices) (Zip Code) (408) 516-5000 Registrant’s telephone number, including area code: N/A (Former Name or Former Address, is Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On March 9, 2011, NewCardio, Inc. (the “Company”) received a $300,000 advance under the $1.5 million credit line arrangement that was entered into in July 2010.The advance bears interest at the rate of 12% per annum and is due and payable, together with (i) any additional draw downs that the Company accesses through the expiration of the line in July 31, 2011 and (ii) the Company’s outstanding indebtedness under its former $3 million credit facility, on September 30, 2011. Under the terms of the Securities Purchase Agreement governing the credit line, the lenders have the right, exercisable for a period of 20 business days following each draw down, to appoint a majority of the Company’s board of directors.As of the date hereof, the lenders have not exercised this right. Item 9.01Financial Statements And Exhibits. (d)Exhibits. None. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NewCardio, Inc. Date:March 15, 2011 By: /s/Richard D. Brounstein Richard D. Brounstein Chief Financial Officer
